TAG AGENCY AUDIT — Tag Agent Title 47 Ohio St. 22.30 [47-22.30](n) (1971) does not require an audit and inventory of all receipts, accounts and funds coming into the hands of a Tag Agent, but requires an audit by the State Examiner and Inspector of concessions and Motor License Agent and Tag Agent fees and other notary fees collected by such agent.  The Attorney General's office is in receipt of your recent opinion request wherein you ask, in effect, the following question: Is the State Examiner and Inspector required to perform an annual audit and inventory of all receipts, accounts and funds coming into the hands of the Tag Agent under 47 Ohio St. 22.30 [47-22.30](n) (1971)? Title 47 Ohio St. 22.30 [47-22.30](n) (1971) states: "At the end of each fiscal year, the motor license agent and tag agent shall forward a complete financial statement covering all expenses and disbursements out of the concessions and motor license agent and tag agent fees and other notary fees collected by such agent to the County Treasurer of that county, the County Superintendent of Schools, and the State Examiner and Inspector. An audited statement and inventory shall be made by the State Examiner and Inspector each fiscal year, and as of the end of the day before a newly appointed motor license agent and tag agent assumes office." Citing Ex parte Higgs, 263 P.2d 2752 (1953), wherein the Court stated: "The fundamental rule of construction is to ascertain the intention of the lawmakers in order that the true meaning of the legislature may be determined. To accomplish this purpose all parts of the act relating to the subject should be considered together. A later clause or provision may qualify an earlier one, and the converse is equally true, . . ." It is clear that since the only monies contemplated in 22.30(n) are monies arising out of concessions, motor license agent and tag agent fees and other notary fees, the audited statement and inventory made by the State Examiner and Inspector must be made of those specifically mentioned fees. To require a more in-depth audit as stated in your question is to require an examination beyond the scope of the statute and legislative intent.  It is therefore the opinion of the Attorney General that your question should be answered in the negative in that 47 Ohio St. 22.30 [47-22.30](n) (1971) does not require an audit and inventory of all receipts, accounts and funds coming into the hands of a Tag Agent, but requires an audit by the State Examiner and Inspector of concessions and Motor License Agent and Tag Agent fees and other notary fees collected by such agent.  (Donald B. Nevard) ** SEE: OPINION NO. 76-398 (1976) **